                            Case 2:21-bk-00893-FMD                          Doc 5         Filed 07/15/21              Page 1 of 4
                                                              United States Bankruptcy Court
                                                                Middle District of Florida
In re:                                                                                                                 Case No. 21-00893-FMD
Rodelyne Otello                                                                                                        Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 113A-2                                                  User: cahyen                                                                Page 1 of 2
Date Rcvd: Jul 13, 2021                                               Form ID: 309A                                                             Total Noticed: 12
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 15, 2021:
Recip ID                 Recipient Name and Address
db                     + Rodelyne Otello, 3408 SW 17th Pl., Cape Coral, FL 33914-4919
29607400               + Lee County Tax Collector, PO Box 1609, Fort Myers, FL 33902-1609
29607401                 Select Portfolio Servicing, PO Box 65450, Salt Lake City, UT 84165-0450
29607402               + W.S. Badcock, c/o Daniel Consuegra, 9210 King Palm Dr., Tampa, FL 33619-8332

TOTAL: 4

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: brian@zinn.law
                                                                                        Jul 13 2021 21:14:00      Brian D. Zinn, ZinnLaw PLLC, 10501 6 Mile
                                                                                                                  Cypress Pkwy Ste 114, Fort Myers, FL 33966
tr                        Email/Text: luis.rivera@txitrustee.com
                                                                                        Jul 13 2021 21:14:00      Luis E Rivera, II, Post Office Box 1026, Fort
                                                                                                                  Myers, FL 33902-1026
ust                    + Email/Text: ustpregion21.tp.ecf@usdoj.gov
                                                                                        Jul 13 2021 21:14:00      United States Trustee - FTM7/13, Timberlake
                                                                                                                  Annex, Suite 1200, 501 E Polk Street, Tampa, FL
                                                                                                                  33602-3949
29607396                  EDI: CAPITALONE.COM
                                                                                        Jul 14 2021 01:13:00      Capital One, PO Box 60599, City of Industry, CA
                                                                                                                  91716-0599
29607397                  EDI: CAPITALONE.COM
                                                                                        Jul 14 2021 01:13:00      Capital One, PO Box 30279, Salt Lake City, UT
                                                                                                                  84130-0279
29607398                  EDI: WFNNB.COM
                                                                                        Jul 14 2021 01:13:00      Comenity Bank, Bankruptcy Dept, PO Box
                                                                                                                  182125, Columbus, OH 43218-2125
29607399               + Email/Text: PBNCNotifications@peritusservices.com
                                                                                        Jul 13 2021 21:14:00      Kohl's, PO Box 1456, Charlotte, NC 28201-1456
29607403                  EDI: WSBC
                                                                                        Jul 14 2021 01:13:00      W.S. Badcock, PO Box 497, Mulberry, FL 33860

TOTAL: 8


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
                           Case 2:21-bk-00893-FMD                       Doc 5          Filed 07/15/21          Page 2 of 4
District/off: 113A-2                                               User: cahyen                                                          Page 2 of 2
Date Rcvd: Jul 13, 2021                                            Form ID: 309A                                                       Total Noticed: 12

the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 15, 2021                                        Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 13, 2021 at the address(es) listed below:
Name                              Email Address
Brian D. Zinn
                                  on behalf of Debtor Rodelyne Otello brian@zinn.law

Luis E Rivera, II
                                  trustee.rivera@gray-robinson.com jodi.payne@gray-robinson.com;ecf.alert+Rivera@titlexi.com

United States Trustee - FTM7/13
                                  USTPRegion21.TP.ECF@USDOJ.GOV


TOTAL: 3
                       Case 2:21-bk-00893-FMD                       Doc 5        Filed 07/15/21         Page 3 of 4

Information to identify the case:
Debtor 1              Rodelyne Otello                                                   Social Security number or ITIN        xxx−xx−3468
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Florida
                                                                                        Date case filed for chapter 7 7/12/21
Case number:          2:21−bk−00893−FMD


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             10/20

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Rodelyne Otello

2.      All other names used in the
        last 8 years

3.     Address                               3408 SW 17th Pl.
                                             Cape Coral, FL 33914

4.     Debtor's attorney                     Brian D. Zinn                                          Contact phone (239) 418−1529
                                             ZinnLaw PLLC
       Name and address                      10501 6 Mile Cypress Pkwy Ste 114                      Email: brian@zinn.law
                                             Fort Myers, FL 33966

5.     Bankruptcy Trustee                    Luis E Rivera II                                       Contact phone (239) 254−8466
                                             Post Office Box 1026
       Name and address                      Fort Myers, FL 33902−1026

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                        Case 2:21-bk-00893-FMD                          Doc 5         Filed 07/15/21               Page 4 of 4
Debtor Rodelyne Otello                                                                                            Case number 2:21−bk−00893−FMD


6. Bankruptcy Clerk's Office                    Sam M.. Gibbons United States Courthouse                     Hours open:
                                                801 N. Florida Ave. Suite 555                                Monday − Friday 8:30 AM − 4:00PM
    Documents in this case may be filed at this Tampa, FL 33602−3899
    address. You may inspect all records filed                                                               Contact phone 813−301−5162
    in this case at this office or online at
    https://pacer.uscourts.gov.
                                                                                                             Date: July 13, 2021

7. Meeting of creditors                          August 17, 2021 at 01:20 PM                                 Meeting will be held telephonically

     Debtors must attend the meeting to be                                                        Trustee: Luis E Rivera II
     questioned under oath. In a joint case,                                                      Call in number: 877−847−6383
     both spouses must attend. Creditors may                                                      Passcode: 3014516
     attend, but are not required to do so. You The meeting may be continued or adjourned
     are reminded that Local Rule 5073−1        to a later date. If so, the date will be on the
     restricts the entry of personal electronic
     devices into the Courthouse.               court docket.
 *** Debtor must provide a Photo ID and acceptable proof of Social Security Number to the Trustee in the manner directed by the Trustee. ***


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge                   Filing deadline: October 18, 2021
                                               or to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize
                                                 an exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling
                                                 you that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if
                                                 you have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you believe that the law does not
                                                 authorize an exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office
                                                 must receive the objection by the deadline to object to exemptions in line 9.


13. Voice Case Info. System                      McVCIS provides basic case information concerning deadlines such as case opening, discharge,
    (McVCIS)                                     and closing dates, and whether a case has assets or not. McVCIS is accessible 24 hours a day
                                                 except during routine maintenance. To access McVCIS toll free call 1−866−222−8029.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2
